                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

KATHERINE R. WARREN,                                                   PETITIONER
ADC #714772

v.                        CASE NO. 4:21-CV-00293-BSM

STATE OF ARKANSAS                                                     RESPONDENT

                                       ORDER

      Having reviewed the entire record de novo, United States Magistrate Beth Deere’s

recommended disposition [Doc. No. 7] is adopted and Katherine Warren’s petition is

dismissed without prejudice. Her motion to proceed in forma pauperis and her motion for

counsel [Doc. Nos. 1 & 3] are denied as moot.

      IT IS SO ORDERED this 27th day of May, 2021.


                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
